Citation Nr: 0313341	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1948 and from February 1951 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the RO in 
Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  In a January 2000 decision, the 
Board found that the veteran had submitted new and material 
evidence and reopened the claim of entitlement to service 
connection for PTSD and remanded the case for further 
development.  The case has been returned to the Board for 
appellate action.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD and the VA has made reasonable efforts to develop 
such evidence.

2.  PTSD was not a disorder of service origin or attributable 
to any incident therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the June 
1998 rating decision, in the July 1998 statement of the case, 
the April 1999 supplemental statement of the case, the March 
2003 supplemental statement of the case, VA letters to the 
veteran dated in August 1996 and March 2003 and a Board 
remand dated in January 2000 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1942 to February 
1948 and from February 1951 to June 1952.

In a service record dated January 1944, it stated that the 
veteran participated in the bombardment of Taroa Island, 
Maloelap Atoll, on January 30, 1944.  It explained that the 
operation resulted in the capture and occupation of Kwajalein 
Atoll, Marshall Islands from January 31 to February 8, 1944.  
The document further stated that he participated in 
operations from February 12 to February 20, 1944, which 
culminated in the attack on the Island of Truk on February 16 
- 17, 1944.  

Service medical records included a separation examination 
dated in February 1948, which noted a normal psyche.  In a 
report of medical history performed in February 1951 for 
reenlistment purposes, the veteran's psychiatric status was 
not evaluated.  In a report of medical history completed in 
February 1951, the veteran denied a history of depression, 
nervous trouble of any sort and frequent or terrifying 
nightmares.  He underwent a RAD (release from active duty) 
examination in June 1952, which reported his psychiatric 
status was not evaluated.  

In an Administrative Remarks record dated January 1952 it 
stated that the veteran served aboard the USS Uhlmann (DD-
687) during operations in the Combat Zone of Korea from July 
1951 to September 1951 as part of Task Force 95 and from 
October 1951 to January 1952 as part of Task Force 77, in 
support of the United Nations actions against North Korean 
and communist China forces.  The record further stated that 
he participated in the Formosa Patrol as a part of Task Force 
72 from September 1951 to October 1951.

In a statement dated December 1991, the veteran's brother 
indicated that the veteran was a gunner mate and a gunnery 
instructor at an anti-aircraft training center on Oahu and 
served on several ships in the Pacific Fleet throughout World 
War II, participating in many naval battles.  He further 
stated that they served on the same destroyer and the veteran 
was assigned to mount 44, a twin 40-millimeter gun on the 
destroyer.  He was also responsible for a 5-inch gun mount 
firing 5-inch 38 ammunition in Wonson Harbor and at targets 
of opportunity along the North Korean coast.

In a statement dated May 1996, an acquaintance of the 
veteran's reported that he served with the veteran in the 
United States Navy anti-aircraft training center in Hawaii.  
Both the acquaintance and the veteran were instructors at the 
training center.  They participated as instructors at the 
training center from October 1942 to July 1945.

During a VA psychiatric examination in February 1997 the 
veteran reported problems with sleep but noted that it was 
secondary to shoulder pain.  He reported occasional dreams 
about the war, but never nightmares.  He had no startle 
response to loud noises or history of flashbacks.  No Axis I 
diagnosis was noted.  A Global Assessment of Functioning 
(GAF) score of 75 was assigned.  The examiner opined that the 
veteran had some exposure to traumatic events during his time 
in-service but the preponderance of his complaints were not 
of a mental health nature, instead they seemed to be physical 
problems.  When mental health issues were pursued he denied 
any symptoms suggestive of active PTSD.  

At a psychiatric evaluation in May 1998 the veteran reported 
feelings of depression and anxiety.  He had not slept well 
since leaving the service; he dwelled on images of bombing 
cities and towns during the Korean War as well as images of a 
friend dying during World War II.  He denied hallucinations 
or homicidal/suicidal ideations.  The Axis I diagnosis was 
rule out PTSD.  A GAF score of 55 was assigned.  

At a personal hearing in January 1999, the veteran testified 
that he was part of a task force, which invaded the Marshall 
Islands.  He also testified that he witnessed his friend die 
when the gun he was using blew up.  He reported thinking 
about this incident frequently while he lay in bed at night.  
He also reported witnessing another friend lose his hands 
when a gun he was using back fired.  He enjoyed watching war 
movies in the hopes of possibly seeing the ships he was on.

In March 1999, the veteran submitted a time line along with a 
statement regarding his experience in service.  He reported 
that in August 1942 he assisted with removing bodies from the 
U.S.S. Arizona.  He further stated that he witnessed one of 
his colleague's die while standing next to him when a rivet 
was blown through his neck.  

In March 1999, the RO received a statement from the veteran's 
personal physician, G.A. Simon, M.D.  Dr. Simon indicated 
that the veteran kept himself busy but had reached a point 
whereas the cause of what appeared to be a stress syndrome.  
The physician opined that emotional problems resulted from 
incidents which occurred in World War II and the Korean War.  
The physician further stated as a residual affect of the war 
the veteran suffered from PTSD.

In March 1999, the RO received a statement from a colleague 
of the veteran's.  The colleague explained that during World 
War II, the veteran taught him how to use a 40-millimeter 
gun.  He further explained that the instruction took place in 
the Hawaiian Islands, specifically in the area of Waianae on 
the island of Oahu.  

In June 2000, the veteran's service personnel records were 
received from the National Personnel Records Center and 
associated with the claims folder.

During a VA examination in January 2001, the veteran 
complained of intrusive memories about traumatic events that 
occurred when he was in service.  He had trouble sleeping 
because when he closed his eyes he could recall events in 
exact detail.  He reported conflicts with supervisors due to 
his irritability.  He reported mild depression but related it 
to his financial situation.  He denied suicidal ideation.  
When he was asked about traumatic events during service he 
reported that he witnessed body bags carried out of the 
U.S.S. Arizona, he saw a friend lose half his hand and arm in 
an explosion, a gun exploded in his hand and shrapnel hit him 
in his face and forehead, another friend died in front of him 
after he was hit in the neck with a rivet, in his mind he 
constantly recalled an incident whereby one of the men on his 
ship had his whole face blown off from the ring of a shell 
that backfired.  The Axis I diagnosis was PTSD.  A GAF score 
of 65 was assigned.  The examiner opined that he had PTSD but 
had more trouble coping with it due to other stressors in his 
life such as his wife's health and personal finances.  It was 
not indicated in the record that the examiner had reviewed 
the claims folder, including the service personnel records.  

During a VA psychiatric VA outpatient visit in January 2001, 
the veteran reported depressive feelings, insomnia, and 
feelings of hopelessness.  The diagnosis was dysthymic 
disorder.  The examiner opined that he experienced distress 
but the distress did not appear to be related to past traumas 
but more toward his current financial situation.  

During a VA psychiatric VA outpatient visit in February 2001, 
the pertinent Axis I diagnoses were PTSD and dysthymic 
disorder.  A GAF score of 65 was assigned.  It was not 
indicated in the record that the examiner had reviewed the 
claims folder, including the service personnel records.  

During a VA examination in November 2002, the examiner 
remarked that the claims folder and the electronic records of 
the veteran had been reviewed.  During the evaluation, the 
veteran recalled an operation whereby they fired 5-inch guns 
on the City of Whansan and he regretted it because he feared 
there were women and children in the city.  He reported that 
he was exposed to small arms fire, machine gun fire, 
intermediate grade fire, mortar fire, shore batteries and 
large artillery while he was on a cruiser in World War II.  
He reported problems with sleeping and difficulty with 
flashbacks.  The Axis I diagnoses were anxiety disorder, not 
otherwise specified and history of depressive disorder.  A 
GAF score of 85 was assigned.  The examiner opined that the 
veteran did not endorse criteria of avoidance however he did 
endorse other symptoms as consistent with PTSD but he did not 
indicate a criteria of avoidance being present and he had a 
difficult time indicating the impact that PTSD had on his 
life in an adverse way.  He displayed psychological distress 
and physiological reactivity when recalling experiences 
during service.  He did not endorse having experienced 
periods of depression.  


Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The medical evidence on file includes several diagnoses, 
including rule out PTSD, PTSD; dysthymic disorder; and, 
anxiety disorder.  At the times that the diagnosis of PTSD 
was made, it appears that the examiner did not review the 
claims folder, but relied on a history as rendered by the 
veteran.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The veteran was afforded a VA PTSD examination in November 
2002.  The examiner reviewed the veteran's claims file and 
medical records, performed a mental status examination, and 
determined that the current evaluation did not support a 
diagnosis of PTSD.  It was noted that the veteran did not 
endorse criteria of avoidance but did endorse other symptoms 
as consistent with PTSD however, he did not indicate a 
criteria of avoidance being present and he had a difficult 
time indicating the impact that PTSD had on his life in an 
adverse way.  He did not endorse having experienced periods 
of depression.  The Axis I diagnoses were anxiety disorder, 
not otherwise specified and history of depressive disorder.  

The Board accepts the November 2002 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  The Board finds that the veteran does not have an 
acceptable medical diagnosis of PTSD, and thus service 
connection is precluded.

The veteran has asserted that he incurred PTSD during his 
period of active service. As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

